Case 2:20-cv-00393-JLR-TLF Document i-1 Filed 03/12/20 Page 1 of 6

—
—
—S

 

 

 

2

3

4

5

6

7

8

9 STATE OF WASHINGTON
10 KING COUNTY SUPERIOR COURT
1 JAMES GARY WATLAND,

NO.
12
Plaintiff,
13 v. PLAINTIFF’S COMPLAINT FOR
DAMAGES FOR VIOLATIONS OF
4 THE FEDERAL FAIR CREDIT
15 LEXISNEXIS RISK SOLUTIONS INC., an REPORTING ACT, INTER ALIA
Georgia Corporation,

16
17 Defendant.
18
19 COMES NOW, Plaintiff, JAMES GARY WATLAND, by and through his attorney,
20 || SARAELLEN HUTCHISON, and complains against the Defendant as follows:
21
oy) 1. STATEMENT OF THE CASE
3 This is an action for damages to prevent further harm to Plaintiff, a victim of a “mixed
4 file” credit report, and to prevent Defendant’s future violations of the Federal Fair Credit
25 Reporting Act (FCRA).
26

 

'IPLAINTIFF’S COMPLAINT 1 Law Office of SaraEllen Hutchison, PLLC

TT _ — _ 539 Broadway | Tecoma, WA 98402

Ph (206) 529-5295 | Fax (253) 302-8486
saraellen@saraellenhutchison.com

 

 
o on DBD DH S&F WY N=

yo N NY NY NY NY NO §-* | —_+ = —
Rak OB © F&F Caoranawkhsenwe 6s

 

 

Case 2:20-cv-00393-JLR-TLF Doctment 4-1 Filed 03/12/20 Page 2 of 6

Ti. PARTIES

2.1 Plaintiff, JAMES GARY WATLAND, (hereinafter “Plaintiff’) resides in
Washington State.

2.2 Defendant LEXISNEXIS RISK SOLUTIONS INC. (“Lexis” and/or
‘Defendant”) is a “credit reporting agency” as defined by the FCRA, 15 U.S.C. §1681a(f).

2.3. LexisNexis is a Georgia corporation doing business in Washington pursuant to
UBI number 600231290.

2.4 Defendant is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports,
as defined in 15 U.S.C. § 1681(d), to third parties.

2.5 Defendant disburses such consumer reports to third parties under contract for
monetary compensation.

2.6 Defendant falsely and inaccurately reported that Plaintiff had insurance policies,
vehicles and claims that do not belong to Plaintiff.

2.7 Defendant also falsely and inaccurately reported names, spouses and addresses
that do not belong to Plaintiff.

2.8 On information and belief, the false information reported by Defendant belongs
to James Dorry of Spanaway, Washington, and not to Plaintiff.

2.9 Plaintiff is therefore a “consumer” as defined by the FCRA, 15 U.S.C.
§1681a(c), and Plaintiff acted as a “consumer” at all times relevant to this litigation.

I. JURISDICTION AND VENUE

3.1 Jurisdiction and Venue in King County Superior Court are appropriate where
the Defendant does business in King County, Washington and is deemed to reside in this
jurisdiction. RCW 4.12.025 and 15 U.S.C. §168Ip.

539 Broadway | Tacoma, WA 98402
Ph (206) 529-5195 | Fax {253) 302-8486 ~ — —
saraelten@saraellenhutchison.com

beat IFF’S COMPLAINT 2 Law Office of SaraEllen Hutchison, PLLC

 
Case 2:20-cv-00393-JLR-TLF Document 1-1 Filed 03/12/20 Page 3 of 6

! 3.2 Defendant is liable unto Plaintiff pursuant to the FCRA, 15 U.S.C. §1681 et seg.
as well as other applicable state and federal laws.
4 Iv. FACTS
5 4.1 This case arises from a “mixed file” credit report: a credit report that contains
6 || information belonging to a consumer other than the consumer who is the subject of the report.
7 4.2 Defendant prepared and issued credit reports concerning Plaintiff that include
8 || inaccurate information.
9 4.3 Defendant mixed Plaintiff's credit file with the credit file of James Dorry.
10 4.4 Plaintiff's legal name is James Gary Watland.
11 4.5 Plaintiff is 76 years old.
12 4.6 Plaintiff has never gone by the name James Dorry.
13 4.7 Plaintiff is not related to James Dorry.
14 4.8 Plaintiff has never met James Dorry.
15 4.9 Plaintiff has never been married to Karin Dorry, Karin Elliot, or Carol E. Dorry.
16 4.10 Plaintiff has never named a Dorry or Elliot to any of Plaintiff's insurance.
17 4.11 Plaintiff has lived in the same house for over 40 years near Poulsbo, and has
18 | never lived in Spanaway.
19 4.12 Plaintiff has always had good credit.
20 4.13 LexisNexis could, at the time of preparing this report for Plaintiff, seen in the
21 || public record that Plaintiff and James Dorry are not the same person: see James Gary Watland
22 || v. Experian Information Solutions, Inc., Western District of Washington Case No. 3:16-cv-
23 || 05987-RBL, which amicably resolved.
24 4.14 Following the resolution of 3:16-cv-05987-RBL, Plaintiff had no troubles with
25 || credit or insurance until June, 2019, when he attempted to apply for new auto insurance.
26

 

 

 

539 Broadway | Tacoma, WA 98402

‘PLAINTIFF'S COMPLAINT 3 Law Office of SaraEllen Hutchison, PLLC

sareellen@saraellenhutchison.com

"Ph (206) 529-5195 | Fax (253) 302-485 mene
o Oo SH A AB S&F WY N =

Mm NY NH NH WH ON ONO mee lm eee
nO UW & WD NH K& CS CO PB AN DH UWA fF W NY —- OS

 

Case 2:20-cv-00393-JLR-TLF Doctment 1-1 Filed 03/12/20 Page 4 of 6

4.15 Plaintiff spoke to a Farmers agent who provided Plaintiff an auto insurance
quote that seemed unusually high-priced.

4.16 The Farmers agent asked Plaintiff about vehicles and claims that Plaintiff did
not recognize.

4.17 Plaintiff asked the agent, “do you see any mention of James Dorry on that report
you're looking at?”

4.18 The agent responded that the report he was looking at said “James Dorry” on it.

4.19 Plaintiff was shocked and disappointed to learn that now he was mixed with
James Dorry with an insurance screening credit reporting agency, and because of this could not
get a favorable rate on auto insurance.

4.20 Plaintiff asked the Farmers agent to mail Plaintiff a copy of the report.

4.21 Plaintiff received the copy of the report, and it was a LexisNexis “Auto Prior
Carrier Report” and “CLUE” report dated June 12, 2019.

4.22 In addition to Plaintiff, the report listed James D Dorry, Karin Dorry, and Karin
Elliot as named policyholders.

4.23 The report also listed several State Farm policies that do not belong to Plaintiff.

4,24 The report also listed some vehicles — a 2005 Subaru, a 1991 Ford and a 2007
Harley Davidson that have never belonged to or been insured by Plaintiff.

4.25 And finally, the report listed a $7,601 water damage insurance claim dated
January 4, 2017 by James Dorry at 48" Ave. Ct. E., Spanaway, WA paid by State Farm.

4.26 Again, Plaintiff never made this claim.

4.27 Plaintiff is not James Dorry.

4.28 Plaintiff has not ever lived in Spanaway.

4.29 This ordeal has caused Plaintiff significant emotional distress, sleepless nights,
embarrassment, humiliation, loss of reputation and monetary loss in the form being denied a

 

bLAINT IFF’S COMPLAINT 4 Law Office of SaraElien Hutchison, PLLC
ee oe ee eee 539 Broadway | Tecoma, WA 98402

 

~ Ph (206) 529-5195 | Fax (253) 302-8485
saracilen@saraellenhutchison.com

 
oOo eo nN DH A S&S W NH =

NY NWN N N NY NN NO |= F|- F- | FF OF OE OO lc
no ut WwW NY = Oo Oo 6B JSF HB AWA FP W N | CO

 

Case 2:20-cv-00393-JLR-TLF Document 1-1 Filed 03/12/20 Page 5 of 6

favorable rate on insurance, intrusion into his privacy, an unwelcome distraction from his
family, the chilling effect on his obtaining credit, and other harms and losses.

4.30 Plaintiff prays that Defendant is never allowed to engage in such acts, conduct,
or business practices against any Washington consumer ever again.

Vv. FIRST CAUS ON
(Federal Fair Credit Reporting Act Violation — 15 U.S.C. §1681e(b))

5.1 Plaintiff re-alleges sections I through IV, inclusive as though fully set forth
herein.

5.2 Defendant violated 15 U.S.C. §1681e(b) by failing to establish or to follow
reasonable procedures to assure maximum possible accuracy in the preparation of the credit
reports and credit files Defendant published and maintain concerning Plaintiff.

5.3 As aresult of this conduct, action and inaction of Defendant, Plaintiff suffered
damage, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress and interference with Plaintiff's normal and usual activities for
which Plaintiff seeks damages in an amount to be determined by the jury.

5.4 Defendant’s conduct, action and inaction were willful, rendering Defendant
liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

5.5 In the alternative, Defendant was negligent, entitling Plaintiff to recover
damages under 15 U.S.C. §1681o.

5.6 Plaintiff is entitled to recover costs and attorneys’ fees from Defendant pursuant
to 15 U.S.C. §1681n and/or 15 U.S.C. §1681o.

VI. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment to be entered against Defendant as

follows:

 

'PLAINTIFF’S COMPLAINT 5 Law Office of SaraEllen Hutchison, PLLC
i _ 539 Broadway | Tacoma, WA 98402

~ Ph (206) 529-5195 | Fax (253) 302-848
sareelien@saraellentutchison.com

 
— peed
Ny =

NN N N NM NN NN
no wAUA F&F WY NY -—- S&S

Case 2:20-cv-00393-JLR-TLF Doctiment ‘1-1 Filed 03/12/20 Page 6 of 6

Oo Oo NDB DH & WY YH =

—
Qo

ee
oOo eo KN A WH FF WwW

A. _ For Actual and Punitive damages in an amount to be proven at trial, pursuant to
15 U.S.C. §1681 et seq.;
B. For Incidental and Consequential damages in an amount to be proven at trial;
C. For costs and reasonable attorney’s fees in an amount to be proven at trial
pursuant to 15 U.S.C. §1681 ef seq.;
D. For interest on the above amounts as authorized by law;
E. For other relief as the Court deems just and equitable;
F. For leave to amend this complaint as needed and as required; and
G. For leave to seek Civil Rule 23(b) status if information becomes available
through discovery supporting the need for class action status.
VII. REQUEST FOR TRIAL BY JURY
Plaintiff hereby requests a trial by jury pursuant to U.S. Const. Amend. 7 and
Washington Superior Court Civil Rule 38.
Dated this 7". day of February, 2020.
Respectfully submitted,
SARAELLEN HUTCHISON (WSBA #36137)
Law Office of SaraEllen Hutchison, PLLC
539 Broadway
Tacoma, WA 98402
Telephone: (206) 529-5195
Facsimile: (253) 302-8486
E-mail: saraellen@saraellenhutchison.com

 

 

PLAINTIFF'S COMPLAINT 6 Law Office of SaraEllen Hutchison, PLLC
a wee ee _ _. _.___ 539 Broadway | Tacoma, WAS984020
Ph (206) $29-5395 | Fax (253) 302-8486
saraellen@ sareellenhutchison.com

 
